--------------------------------------------------------------------------------

Exhibit 10.3
 
DISCOVERY LABORATORIES, INC.


STOCK OPTION AGREEMENT


RECITALS


A.           The option to purchase common stock of  Discovery Laboratories,
Inc. (the "Company")  reflected by this Stock Option Agreement (“Award
Agreement”) is being granted as an “inducement” award under the NASDAQ
Marketplace Rules. Accordingly, such non-qualified option has been granted
outside of the Company’s existing equity compensation plans. However, the option
will be governed in all respects as if issued under the Company’s 2011 Long-Term
Incentive Plan (the “Plan”), as currently in effect and as may be amended
hereafter from time to time.


B.            The Optionee is an newly hired Employee who will render valuable
Services to the Company (or Subsidiary), and this Award Agreement is executed
pursuant to, and is intended to carry out the purposes of, the Plan in
connection with the Company's grant of an option to the Optionee.  The Option
shall hereinafter be referred to as the Participant, notwithstanding the fact
that the such option is granted as an inducement grant outside of the Company's
equity compensation plans.


C.            All capitalized terms in this Award Agreement shall have the
meaning assigned to them in the Plan.  For convenience, relevant portions of
certain of the Plan definitions and certain additional definitions relating to
this Award Agreement are included in the Appendix.  This Award Agreement,
including the Notice of Grant, is subject to the terms of the Plan, which are
incorporated in this Award Agreement by reference.  If there is a conflict
between the terms of the Plan and this Award Agreement or the Notice of Grant,
the terms of the Plan shall prevail.


NOW, THEREFORE, it is hereby agreed as follows:


1.           Award of Option.  The Company hereby grants to Participant, as of
the Award Date, a non-qualified stock option to purchase up to the number of
Option Shares specified in the Notice of Grant.  The option granted pursuant to
this Award Agreement is not intended to be an incentive stock option within the
meaning of section 422 of the Code. The Option Shares shall be purchasable from
time to time as specified in Paragraph 4 during the option term specified in
Paragraph 2 at the Option Price set forth in the Notice of Grant.


2.           Option Term.  This option shall have a term commencing on the Award
Date and ending on the Expiration Date set forth in the Notice of Grant.  The
option shall expire at the close of business on the Expiration Date, unless
sooner terminated in accordance with Paragraph 5 or 6.


3.           Limited Transferability.  The option granted under this Award
Agreement shall not be assignable, alienable, saleable, or transferable by
Participant other than by will or by the laws of descent and distribution;
provided, however, that, if a procedure shall be adopted by the Committee at any
time, Participant may designate a beneficiary or beneficiaries to exercise the
rights of Participant with respect to this option upon Participant’s death.  The
option granted under this Award Agreement shall be exercisable during
Participant’s lifetime only by Participant or, if permissible under applicable
law, by Participant’s guardian or legal representative.  This option may not be
pledged, alienated, attached, or otherwise encumbered, and any purported pledge,
alienation, attachment, or encumbrance thereof shall be void and unenforceable
against the Company or any affiliate of the Company.  Notwithstanding the
foregoing, if this option is designated a Non-Qualified Stock Option in the
Notice of Grant, then this option may, in connection with Participant's estate
plan, be assigned, in whole or in part, during Participant's lifetime to one or
more members of Participant's immediate family or to a trust established for the
exclusive benefit of one or more such family members.  The assigned portion
shall be exercisable only by the person or persons who acquire a proprietary
interest in the option pursuant to such assignment.  The terms applicable to the
assigned portion shall be the same as those in effect for this option
immediately prior to such assignment and shall be set forth in such documents
issued to the assignee as the Committee may deem appropriate.


4.           Dates of Exercise.  This option shall vest and become exercisable
for the Option Shares in one or more installments as specified in the Notice of
Grant.  As the option becomes exercisable for such installments, those
installments shall accumulate, and the option shall remain exercisable for the
accumulated installments until the Expiration Date or sooner termination of the
option term under Paragraph 5 or 6.
 
1

--------------------------------------------------------------------------------

5.           Termination of Service.  The option term and this option shall
expire and cease to be exercisable prior to the Expiration Date should any of
the following provisions become applicable:


  (a)           If Participant's Service is terminated for any reason other than
death, Disability or for Cause, then Participant shall have the right to
exercise, in whole or in part, that portion of this option that was vested and
exercisable on the date of termination of Service until the earlier of (i) three
(3) months after termination of Service or (ii) the Expiration Date; and, to the
extent that any portion of this option was not exercisable on the date of
termination of Service, it will immediately terminate.


  (b)           If Participant's Service is terminated on account of death or
Disability, then Participant or Participant's Beneficiary (as applicable) shall
have the right to exercise, in whole or in part, that portion of this option
that was vested and exercisable on the date of termination of Service until the
earlier of (i) one (1) year after Participant’s termination of Service or (ii)
the Expiration Date; and, to the extent that any portion of this option was not
exercisable on the date of termination of Service, it will immediately
terminate.


  (c)           If Participant's Service is terminated for Cause or if
Participant shall breach any post-Service duties to the Company or any
post-Service covenants or agreements, including any confidentiality or
non-competition and non-solicitation agreement, any unexercised portion of this
option shall terminate immediately. Solely for the purposes of this Award
Agreement, notwithstanding any notice period or cure period provided in any
employment or other applicable agreement, if Participant is terminated for
Cause, the date of termination shall be deemed to be the date on which the
Company issues a notice of termination to Participant (subject to any right that
the Participant may have to cure).  The right to exercise any vested and
unexercised portion of this option shall be suspended during any such notice or
cure period.  Should the Company revoke any notice of termination based on
Participant’s satisfactory cure under an employment or other applicable
agreement, the Committee may reinstate the right to exercise this option under
the original terms of this Award Agreement.


6.           Special Acceleration of Option.  Except as otherwise expressly
provided in a Participant’s employment or other applicable agreement, which
shall supersede the provisions of this Paragraph 6 solely to the extent that the
rights and privileges under such agreement, as determined by the Committee, in
its discretion, are not reasonably likely to significantly diminish the rights
and benefits that would otherwise be provided under this paragraph 6:


  (a)           In the event of a Change in Control, vesting under this option
shall automatically accelerate so that, immediately prior to the effective date
of the Change in Control, but subject to the occurrence of the Change in
Control, this option shall become exercisable with respect to the total number
of Option Shares at the time subject to this option and may be exercised for any
or all of those Option Shares.  However, vesting under this option shall not so
accelerate if and to the extent: (i) this option is, in connection with the
Change in Control, either to be assumed by the successor corporation (or parent
thereof) or to be replaced with a comparable option to purchase shares of the
capital stock of the successor corporation (or parent thereof),  or (ii) this
option is to be replaced with a cash incentive program of the successor
corporation which preserves the spread existing on any unvested Option Shares at
the time of the Change in Control (the excess of the Fair Market Value of those
Option Shares over the aggregate Option Price payable for such Option Shares)
and provides for subsequent pay-out in accordance with the same option vesting
schedule set forth in the Notice of Grant.  The determination of comparability
under clause (i) above shall be made by the Committee, and its determination
shall be final, binding and conclusive.  Notwithstanding the foregoing, the
Committee shall have the discretion, exercisable at any time during the option
term, to provide for the automatic acceleration of all or a portion of this
option upon the occurrence of a Change in Control, whether or not this option is
to be assumed or replaced in the Change in Control.


  (b)           Upon the occurrence of the termination of Participant's Service
by reason of an Involuntary Termination (as defined below) within eighteen (18)
months following the effective date of a Change in Control, vesting under this
option shall accelerate automatically and this option shall become exercisable
with respect to the total number of Option Shares at the time subject to this
option and shall remain exercisable until the earlier of (i) one year after the
effective date of the Involuntary Termination, or (ii) the Expiration Date. 
Involuntary Termination shall mean the termination of the Service of any
individual which occurs by reason of:
 
2

--------------------------------------------------------------------------------

  (i)            such individual’s involuntary dismissal or discharge by the
Company for reasons other than Cause, or


  (ii)           such individual’s voluntary resignation following (A) a change
in his or her position with the Company (or Subsidiary employing such
individual) which materially reduces such individual’s duties and
responsibilities or the level of management to which such individual reports,
(B) a reduction in such individual’s level of compensation (including base
salary, fringe benefits and target bonus under any corporate performance-based
bonus or incentive programs) by more than fifteen percent (15%) or (C) a
relocation of such individual’s place of employment by more than fifty (50)
miles, and farther from the Participant’s residence than prior to the
relocation; provided and only if such change, reduction or relocation is
effected by the Company without such individual’s consent; provided that such
voluntary resignation shall not be an Involuntary Termination unless the
Participant gives the Company written notice of the Participant’s intent to
resign as a result of the existence of a specified condition described in (A),
(B) or (C) within 90 days of the initial existence of such condition, provides
the Company 30 days to cure such condition, and actually resigns no more than 10
days after the lapse of such 30-day cure period if the condition is not cured.


  (c)           This Award Agreement shall not in any way affect the right of
the Company to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.


7.           Repurchase Right.  If at any time Participant’s Service is
terminated for Cause or if Participant shall breach any covenants set forth in
any written agreement between Participant and the Company, the Company may, in
its discretion, for a period of one (1) year after the termination for Cause or
upon the actual discovery by the Company of the breach, whether or not within
such 1-year period, as the case may be, and upon 10 (ten) days’ notice to
Participant, (i) repurchase all or any portion of any Shares acquired by
Participant upon Participant’s exercise of this option, and/or (ii) require
Participant to repay to the Company the amount of any profits realized by
Participant upon the sale or other disposition during the preceding three (3)
years of any Shares acquired by Participant upon Participant’s exercise of this
option.  The purchase price for any Shares repurchased by the Company pursuant
to clause (i) of this Paragraph 7 shall be the lesser of the price paid by
Participant to acquire such Shares and the Fair Market Value thereof on the date
of such repurchase by the Company.  In addition, the Company shall have
repurchase rights in accordance with the terms of any repurchase policy as may
be in effect from time to time.


8.           Adjustment in Option Shares.  Should any change be made to the
Shares of the Company by reason of any stock split, stock dividend,
recapitalization, combination of shares, exchange of shares or other change
affecting the outstanding Shares as a class without the Company's receipt of
consideration, appropriate adjustments shall be made to (i) the total number
and/or class of securities subject to this option and (ii) the Option Price in
order to reflect such change and thereby preclude a dilution or enlargement of
benefits hereunder.


9.           Stockholder Rights.  The holder of this option shall not have any
stockholder rights with respect to the Option Shares until such person shall
have exercised the option, paid the Option Price and become a holder of record
of the purchased Shares.


10.         Manner of Exercising Option.


  (a)           In order to exercise this option with respect to all or any part
of the Option Shares for which this option is at the time exercisable,
Participant (or any other person or persons exercising the option) must take the
following actions:
 
3

--------------------------------------------------------------------------------

  (i)            Execute and deliver to the Company a Notice of Exercise for the
Option Shares for which the option is exercised.


  (ii)           Pay the aggregate Option Price for the purchased Shares in one
or more of the following forms:


  (A)           cash or check made payable to the Company;


  (B)           Shares held by Participant (or any other person or persons
exercising the option) for the requisite period necessary to avoid a charge to
the Company's earnings for financial reporting purposes and valued at Fair
Market Value on the Exercise Date; or


  (C)           provided that no restrictions against trading in the Shares are
then in effect, as contemplated by Paragraph 11, (I) through a “net exercise”
arrangement to the extent permitted by applicable law, or (II) through a special
sale and remittance procedure pursuant to which Participant (or any other person
or persons exercising the option) shall concurrently provide irrevocable
instructions (x) to a Company-approved brokerage firm to effect the immediate
sale of the purchased Shares and remit to the Company, out of the sale proceeds
available on the settlement date, sufficient funds to cover the aggregate Option
Price payable for the purchased Shares plus all applicable income and employment
taxes required to be withheld by the Company by reason of such exercise and (y)
to the Company to deliver the certificates for or other evidence of the
purchased Shares directly to such brokerage firm in order to complete the sale.


Except to the extent the net exercise or the sale and remittance procedure is
utilized in connection with the option exercise, payment of the Option Price
must accompany the Notice of Exercise delivered to the Company in connection
with the option exercise.
 
  (iii)           Furnish to the Company appropriate documentation that the
person or persons exercising the option (if other than Participant) have the
right to exercise this option.  
 
  (iv)          Make appropriate arrangements with the Company (or Parent or
Subsidiary employing or retaining Participant) for the satisfaction of all
income and employment tax withholding requirements applicable to the option
exercise.

 
  (b)           As soon as practical after the Exercise Date, the Company shall
deliver to or on behalf of Participant (or any other person or persons
exercising this option) a certificate for the purchased Option Shares, with the
appropriate legends affixed thereto, shall effect book-entry registration in the
Participant’s (or such other person’s) name.


  (c)           In no event may this option be exercised for any fractional
shares.


11.         Compliance with Laws and Regulations.


  (a)           The exercise of this option and the delivery of the Shares upon
such exercise shall be subject to compliance by the Company and Participant with
all applicable requirements of law relating thereto and with all applicable
regulations of any stock exchange on which the Shares may be listed for trading
at the time of such exercise and delivery.


  (b)           The inability of the Company to obtain approval from any
regulatory body having authority deemed by the Company to be necessary to the
lawful issuance or delivery and sale of any Shares pursuant to this option shall
relieve the Company of any liability with respect to the non-issuance,
non-delivery or sale of the Shares as to which such approval shall not have been
obtained.  The Company, however, shall use its best efforts to obtain all such
approvals.
 
4

--------------------------------------------------------------------------------



12.         Successors and Assigns.  Except to the extent otherwise provided in
Paragraphs 3 and 6, the provisions of this Award Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
Participant and Participant's assigns and Beneficiaries.


13.         Notices.  Any notice required to be given or delivered to the
Company under the terms of this Award Agreement shall be in writing and
addressed to the Company at its principal corporate offices.  Any notice
required to be given or delivered to Participant shall be in writing and
addressed to Participant at the address indicated below Participant's signature
line on the Notice of Grant.  All notices shall be deemed effective upon
personal delivery or upon deposit in the U.S. mail, postage prepaid and properly
addressed to the party to be notified.


14.         Construction.  All decisions of the Committee with respect to any
question or issue arising under the Plan or this Award Agreement shall be
conclusive and binding on all persons having an interest in this option.


15.         Governing Law.  The interpretation, performance and enforcement of
this Award Agreement shall be governed by the laws of the State of Delaware
without resort to that State's conflict-of-laws rules.


16.         Excess Shares.  If the Option Shares covered by this Award Agreement
exceed, as of the Award Date, the number of Shares which may without stockholder
approval be delivered under the Plan, then this option shall be void with
respect to those excess Shares, unless stockholder approval of an amendment
sufficiently increasing the number of Shares issuable under the Plan is obtained
in accordance with the provisions of the Plan.


17.         Leave of Absence.  The following provisions shall apply upon
Participant's commencement of an authorized leave of absence:


  (a)           The exercise schedule in effect under the Notice of Grant shall
be frozen as of the first day of the authorized leave, and this option shall not
become exercisable for any additional installments of the Option Shares during
the period Participant remains on such leave.


  (b)           Should Participant resume active Employee status within sixty
(60) days after the start date of the authorized leave, Participant shall, for
purposes of the exercise schedule set forth in the Notice of Grant, receive
Service credit for the entire period of such leave.  If Participant does not
resume active Employee status within such sixty (60)-day period, then no Service
credit shall be given for the period of such leave.


  (c)           If this option is designated as an Incentive Stock Option in the
Notice of Grant, then the following additional provision shall apply:


  (i)            If the leave of absence continues for more than ninety (90)
days, then this option shall automatically convert to a Non-Qualified Stock
Option at the end of the three (3)-month period measured from the ninety-first
(91st) day of such leave, unless Participant's reemployment rights are
guaranteed by statute or by written agreement.  Following any such conversion of
this option, all subsequent exercises of this option, whether effected before or
after Participant's return to active Employee status, shall result in an
immediate taxable event, and the Company shall be required to collect from
Participant the income and employment withholding taxes applicable to such
exercise.


  (ii)           In no event shall this option become exercisable for any
additional Option Shares or otherwise remain outstanding if Participant does not
resume Employee status prior to the Expiration Date.
 
5

--------------------------------------------------------------------------------

This page intentionally left blank.
 
 
6

--------------------------------------------------------------------------------

EXHIBIT I
NOTICE OF EXERCISE


I hereby notify Discovery Laboratories, Inc. (the "Company") that I elect to
purchase ________ Shares (the "Purchased Shares") at the Option Price of $
_________ per share pursuant to that certain non-qualified stock option (the
"Option") granted to me under on ______________, ____.


Concurrently with the delivery of this Exercise Notice to the Company, I shall
hereby pay to the Company the Option Price for the Purchased Shares in
accordance with the provisions of my Notice of Grant and Award Agreement with
the Company (or other documents) evidencing the Option and shall deliver
whatever additional documents may be required by such agreement as a condition
for exercise.  Alternatively, if I am eligible I may utilize the net exercise or
the special broker-dealer sale and remittance procedure specified in my
agreement to effect payment of the Option Price.



       
Date
             
Participant
         
Address: 
                   
Print name in exact manner it is to appear on the stock certificate:
         
Address to which certificate is to be sent, if different from address above:
                     
Social Security Number:
         
Employee Number:
   



This page intentionally left blank.
 
7

--------------------------------------------------------------------------------

APPENDIX
 
The following definitions shall be in effect under the Award Agreement:


Award Date shall mean the effective date of grant of the option as specified in
the Notice of Grant.


Award Agreement shall mean this Stock Option Agreement and the associated Notice
of Grant pursuant to which the Option is granted.


Beneficiary shall mean, in the event the Committee implements a beneficiary
designation procedure, the person designated by Participant, pursuant to such
procedure, to succeed to such person's rights under any outstanding awards held
by Participant at the time of death.  In the absence of such procedure or
designation, the Beneficiary shall be Participant’s personal representative or
the person or persons to whom this Option is transferred by will or the laws of
descent and distribution.


Board shall mean the Company's Board of Directors.


Cause, with respect to any Employee or Consultant of the Company or a
Subsidiary, shall have the meaning set forth in such person’s employment,
consulting or other applicable agreement, or, in the absence of any such
agreement or if such term is not defined in any such agreement, shall mean any
one or more of the following, as determined by the Committee:



(i) willful misconduct or gross negligence in the performance of such person’s
duties;




(ii)             willful and continued failure or refusal to perform
satisfactorily any duties reasonably requested in the course of such person’s
employment by, or service to, the Company (other than a failure resulting from
such person’s disability); or




(iii)             fraudulent, dishonest or other improper conduct engaged in by
such person that causes, or has the potential to cause, harm to the Company or
any of its Subsidiaries, or its or their business or reputation, including,
without limitation, such person’s violation of any policies of the Company
applicable to the such person, such person’s violation of laws, rules or
regulations applicable to such person, criminal activity, habitual drunkenness
or use of illegal drugs.

 
Change in Control shall have the meaning, if any, set forth in a Participant’s
employment, consulting or other applicable agreement, or, if such term is not
defined in any such agreement, shall mean the first to occur of the following:



(i)             any Person (other than (1) the Company, or (2) any trustee or
other fiduciary under an employee benefit plan of the Company), is or becomes
the beneficial owner (as defined in Rule 13d-3 under the 1934 Act), directly or
indirectly, of securities of the Participant’s Employer (as defined below) by
reason of having acquired such securities during the 12-month period ending on
the date of the most recent acquisition (not including any securities acquired
directly from the Company or its Affiliates) representing thirty percent (30%)
or more of the total voting power of the Participant’s Employer’s then
outstanding voting securities;




(ii)             the majority of members of the board of directors of the
Participant’s Employer is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
board of directors of the Participant’s Employer before the date of the
appointment;




(iii)             there is consummated a merger or consolidation of the
Participant’s Employer or any subsidiary thereof with any other corporation or
other entity, resulting in a change described in clauses (i), (ii), (iv) or (v)
of this definition, other than (1) a merger or consolidation that would result
in the voting securities of the Participant’s Employer outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving or parent entity) more
than sixty percent (60%) of the total voting power of the voting securities of
the Participant’s Employer or such surviving or parent entity outstanding
immediately after such merger or consolidation or (2) a merger or consolidation
effected to implement a recapitalization of the Company or the Participant’s
Employer (or similar transaction) in which no Person, directly or indirectly,
acquired forty percent (40%) or more of the total voting power of the then
outstanding securities of the Participant’s Employer (not including any
securities acquired directly from the Company or its Affiliates);

 
8

--------------------------------------------------------------------------------

(iv)             a liquidation of the Participant’s Employer involving the sale
to any Person of at least forty percent (40%) of the total gross fair market
value of all of the assets of the Participant’s Employer immediately before the
liquidation; or




(v)             the sale or disposition by the Participant’s Employer or any
direct or indirect subsidiary of the Participant’s Employer to any Person (other
than any Subsidiary) of assets that have a total fair market value equal to
forty percent (40%) or more of the total gross fair market value of all of the
assets of the Participant’s Employer and its subsidiaries (taken as a whole)
immediately before such sale or disposition (or any transaction or related
series of transactions having a similar effect), other than a sale or
disposition by the Company or the Participant’s Employer or any direct or
indirect subsidiary of either to an entity at least sixty percent (60%) of the
total voting power of the voting securities of which is beneficially owned by
Stockholders of the Company or the Participant’s Employer in substantially the
same proportions as their beneficial ownership of the Company or the
Participant’s Employer immediately prior to such sale.



For purposes of this definition, “Participant’s Employer” shall mean (1) the
Company or a Subsidiary corporation for which the Participant directly provides
services or (2) a corporation that is a majority stockholder of the Company or a
Subsidiary, or any corporation in a chain of corporations each of which is a
majority stockholder of another corporation in the chain, ending with the
corporation described in (1).


Code shall mean the Internal Revenue Code of 1986, as a mended from time to
time.  A reference to a section of the Code shall be deemed to include any
successor sections of the Code.


Committee shall mean a committee of the Board, acting in accordance with the
provisions of Section 3 of the Plan, designated by the Board to administer the
Plan.  To the extent the Committee has delegated authority, the term “Committee”
shall refer to such delegate.


Company shall mean Discovery Laboratories, Inc. and any Subsidiary to which
Participant may render Services.


 Disability for each respective Participant shall have the meaning set forth in
the Participant’s employment agreement; provided, that if such term is not
defined in any such agreement then “Disability” shall mean (i) with respect to
any Incentive Stock Option, a permanent and total disability, within the meaning
of Section 22(e)(3) of the Code, and (ii) for any other purpose, “disability” as
defined in the Company’s long term disability program applicable to the
Participant (or that would be applicable to the Participant if the Participant
elected coverage).


Employee shall mean any person treated as an employee (including officers and
directors) in the records of the Company or any Subsidiary and who is subject to
the control and direction of the Company or any Subsidiary with regard to both
the work to be performed and the manner and method of performance.


Exercise Date shall mean the date on which the option shall have been exercised
in accordance with Paragraph 10 of this Award Agreement.


Expiration Date shall mean the date on which the option expires as specified in
the Notice of Grant.
 
9

--------------------------------------------------------------------------------

Fair Market Value of a Share on any date of reference shall be determined by the
Committee, in its sole discretion, and may be different for different purposes. 
Unless the Committee determines otherwise,



(i)             if the Shares are listed or admitted for trading on any United
States national securities exchange, or if actual transactions are otherwise
reported on a consolidated transaction reporting system, the last reported sale
price of a Share on such exchange or reporting system, as reported in any
newspaper of general circulation, or




(ii)             if clause (i) is not applicable, the mean of the high bid and
low asked quotations for a Share as reported by the National Quotation Bureau,
Incorporated if at least two securities dealers have inserted both bid and asked
quotations for the Shares on at least five of the 10 preceding trading days; or




(iii)             if clauses (i) and (ii) above are not applicable to the
Company (e.g., if the Shares are not then publicly traded or quoted), then the
“Fair Market Value” of a Share shall be the fair market value (i.e., the price
at which a willing seller would sell a Share to a willing buyer when neither is
acting under compulsion and when both have reasonable knowledge of all relevant
facts) of a Share on such date as the Committee in its sole and absolute
discretion shall determine in a fair and uniform manner.



Incentive Stock Option shall mean an option that is intended to meet the
requirements of Section 422 of the Code.


Non-Qualified Stock Option shall mean an option granted under this Award
Agreement that is not intended to be an Incentive Stock Option.


Notice of Exercise shall mean the notice of exercise in the form attached hereto
as Exhibit I.


Notice of Grant shall mean the Notice of Grant of Stock Options accompanying the
Award Agreement, pursuant to which Participant has been informed of the basic
terms of the option evidenced hereby.


Option Price shall mean the purchase price payable for Option Shares under this
option, as specified in the Notice of Grant.


Option Shares shall mean the number of Shares subject to the option as specified
in the Notice of Grant.


Participant shall mean the person to whom the option is granted as specified in
the Notice of Grant.


Plan shall mean the Company's 2011 Long-Term Incentive Plan, as amended from
time to time.


Service shall mean Participant's performance of services for the Company (or any
Subsidiary) in the capacity of Employee, non-employee director or consultant.


Shares shall mean the common shares of the Company and such other securities as
may become the subject of this Option pursuant to an adjustment made under
Section 4(b) of the Plan.


Subsidiary shall mean a subsidiary company as defined in Section 424(f) of the
Code (with the Company being treated as the employer corporation for purposes of
this definition).
 
 
10

--------------------------------------------------------------------------------